[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE PLEADINGS #110, 111
Present action brought January 27, 1992 against Valenti Leasing Company pursuant to Section 52-593 of Connecticut General Statutes. The Plaintiff had originally sued Valenti Auto Sales Inc. for personal injuries arising out of an accident that occurred on March 10, 1989. Said action was dismissed at the request of the Plaintiff on December 30, 1991 and now instituted naming the Defendant Valenti Leasing Co. under the accidental failure of suit statute Section 52-593. The Plaintiff had also brought an action against Valenti Auto Sales Inc. (DN CV 89 0290847S) which action is pending and now consolidated with the present action. Valenti Auto Sales Inc. filed a cross complaint for indemnification against M  M Equipment Co. asserting that M  M equipment was primarily liable and for indemnification
The Defendant Valenti Leasing Company apparently the rightful Defendant in both matters now moves to cite in M  M Equipment Co. in this action.
The Plaintiff James Connors opposes the motion on the grounds that the statute of limitation is a bar to the proposed amended complaint.
CT Page 9421 The defense of the statute of limitations belongs to M  M Equipment Co. which must specially plead same. Further whether the accidental failure of suit tolled the statute for M  M Equipment may also be available for the present Defendant is a question to be determined.
Motion to Cite and Implead M  M Equipment is granted.
Frank S. Meadow State Trial Referee